Mr. Justice Phillips delivered the opinion of the court: By the proviso to section 58 of the Revenue act it is declared “that no assessment of real property shall be considered as illegal by reason of the same not being listed or assessed in the name of the owners thereof.” Section 191 of the same act further provides: “No assessment of property * * * shall be considered illegal * * * on account of the property having been charged or listed in the assessment or tax list without name, or in any other name than that of the rightful owner.” These provisions were held applicable to special assessments in People ex rel. v. Green, 158 Ill. 594. The appellants having appeared generally, and filed objections without in any manner limiting their appearance, and not confining it to objections to the jurisdiction, waived all defects in the notice, if any existed. The objections were properly overruled, and the judgment of the county court of Cook county is affirmed. Judgment affirmed.